Prospectus Supplement December 31, 2016 Putnam AMT-Free Putnam New Jersey Municipal Fund Tax Exempt Income Fund Prospectus dated November 30, 2016 Prospectus dated September 30, 2016 Putnam Arizona Putnam New York Tax Exempt Income Fund Tax Exempt Income Fund Prospectus dated September 30, 2016 Prospectus dated March 30, 2016 Putnam California Putnam Ohio Tax Exempt Income Fund Tax Exempt Income Fund Prospectus dated January 30, 2016 Prospectus dated September 30, 2016 Putnam Massachusetts Putnam Pennsylvania Tax Exempt Income Fund Tax Exempt Income Fund Prospectus dated September 30, 2016 Prospectus dated September 30, 2016 Putnam Michigan Putnam Tax Exempt Income Fund Tax Exempt Income Fund Prospectus dated January 30, 2016 Prospectus dated September 30, 2016 Putnam Tax-Free High Yield Fund Putnam Minnesota Prospectus dated November 30, 2016 Tax Exempt Income Fund Prospectus dated September 30, 2016 The sub-section Your fund’s management in the section Fund summary or Fund summaries and the sub-section The fund’s investment manager or The funds’ investment manager in the section Who oversees and manages the fund? or Who oversees and manages the funds? are supplemented to reflect that each fund’s portfolio managers are now Paul Drury and Garrett Hamilton, CFA. Mr. Hamilton, who joined each fund in December 2016, has been employed by Putnam since 2016 as a Portfolio Manager. Prior to joining Putnam, Mr. Hamilton was a Portfolio Manager at BNY Mellon from 2010 to 2016. Additional information regarding Mr. Drury, including his business experience during the last five years, is set forth in each fund’s prospectus. The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in each fund. 304589 12/16 Statement of Additional Information Supplement December 31, 2016 Putnam AMT-Free Municipal Fund Statement of Additional Information dated November 30, 2016 Putnam Arizona Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam California Tax Exempt Income Fund Statement of Additional Information dated January 30, 2016 Putnam Massachusetts Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam Michigan Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam Minnesota Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam New Jersey Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam New York Tax Exempt Income Fund Statement of Additional Information dated March 30, 2016 Putnam Ohio Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam Pennsylvania Tax Exempt Income Fund Statement of Additional Information dated September 30, 2016 Putnam Tax Exempt Income Fund Statement of Additional Information dated January 30, 2016 Putnam Tax-Free High Yield Fund Statement of Additional Information dated November 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that each fund’s portfolio managers are now Paul Drury and Garrett Hamilton, CFA. These sub-sections are also supplemented with regards solely to Mr. Hamilton as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that each fund’s portfolio manager managed as of November 30, 2016. The other accounts may include accounts for which this individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other SEC-registered Other accounts that pool account programs and open-end and closed-end assets from more than single-sponsor defined Portfolio manager funds one client contribution plan offerings) Number of Assets Number of Assets Number of Assets accounts accounts accounts Garrett Hamilton 0 $0 0 $0 0 $0 Ownership of securities The dollar range of shares of each fund owned by the portfolio manager as of November 30, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Garrett Hamilton $0 12/16
